DETAILED ACTION
The present Office action is in response to the application filing on 28 DECMBER 2020 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
All original claims 1-9 have been cancelled. Claims 10-29 have been newly presented. No new subject matter has been incorporated. Claims 10-29 are pending and herein examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: -- VIDEO DECODING APPARATUS WITH PICTURE TILE STRUCTURE--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 23, there is dependency to claim 21, however the limitations have antecedent basis to claim 22. Claims 22 and 23 mirror claims 11 and 12, respectively, with exception of each respective claim dependency. Therefore, it is believed the dependency is a typographical error and for examination purposes, the subject matter of claim 23 will be interpreted as having antecedent basis to claim 22 and be dependent thereon. Claim 24 is dependent on claim 23.
With regard to claim 29, the limitations appear to duplicate those in claim 19; however, it appears to be a typographical error of claim dependency. For examination purposes, the claim is treated as being dependent on claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 11, 16-22, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0343460 A1 (hereinafter “Itani”) in view of “Series H: AUDIOVISUAL AND MULTIMEDIA SYSTEMS, Infrastructure of audiovisual services - Coding of moving video, High efficiency video coding,” Recommendation ITU-T H.265, December 2016, 664 pages, ITU Telecommunication Standardization Sector of ITU, Geneva, Switzerland (hereinafter “H.265”).
Regarding claim 10, Itani discloses a method for decoding an encoded video picture that is divided into a plurality of tiles (FIG. 6 depicts a picture divided into tiles; [0053] describes decoding the tiles), the method comprising:
decoding tile information for the video picture, the tile information indicating a unit of tile size used to encode the video picture ([0053], “the coding device can be constructed in such a way as to determine the position of the upper left corner of each of the tiles and the size of each of the tiles freely, and the decoding device can be constructed in such a way as to have a mechanism for transmitting the position of the upper left corner of each of the tiles and the size of each of the tiles via the bitstream”);
determining an upper left position in the video picture of each of a set of tiles ([0053], “the coding device can be constructed in such a way as to determine the position of the upper left corner of each of the tiles and the size of each of the tiles freely, and the decoding device can be constructed in such a way as to have a mechanism for transmitting the position of the upper left corner of each of the tiles and the size of each of the tiles via the bitstream”); and
decoding each of the tiles ([0030], “image decoding device decodes the bitstream outputted from the image coding device;” FIG. 10 depicts the process of decoding the pictures and note the pictures are divided in tiles by the image coding device).
Itani fails to expressly disclose using the tile unit information in determining the upper left position in the video picture of each of a set of tiles.
	However, H.265 teaches using the tile unit information in determining the upper left position in the video picture of each of a set of tiles (Section 7.3.8.2, p. 50, defines the CTB location in terms of xCtb and yCtb based on tile information. Section 8.7.3.2, pp. 197, describes the location of xCtb, yCtb as the top-left sample of the current coding tree block; Section 6.5 describes scanning CTBs in tiles, which begins with the top-left most CTB in a tile).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have determined the top-left position of a tile utilized CTBs, as taught by H.265 (Section 7.3.8.2), in Itani’s invention. One would have been motivated to modify Itani’s invention, by incorporating H.265’s invention, because H.265 represents the standard in compression technology with high efficiency video compression techniques for improving the coding of video.
Regarding claim 11, Itani and H.265 disclose all of the limitations of claim 10, as outlined above. Additionally, H.265 discloses wherein:
the video picture is split into coding tree units (CTUs) and decoded on a per CTU basis (Definition 3.34, p. 6, defines a CTU as CTBs of luma and chroma samples. Section 6.3 defines segmenting the picture in CTUs for coding);
the tile unit information comprises a tile unit identifier value (Sections 7.3.8.1 and 7.3.8.3, pp. 50-51, describe the syntax TileId for identifying a tile); and
when the tile unit identifier value is zero, the unit of tile size is determined to be equal to a size of the CTUs (Section 7.4.3.3.1, p. 84, describes TileId as TileId [ctbAddrTs] for ctbAddrTs ranging from 0 to PicSizeInCtbsY - 1, inclusive, specifying the conversion from a CTB address in tile scan to a tile ID. Note, when 0, the CTB, which pertains to a single CTU, is the only CTU and therefore their sizes are equal). The same motivation of claim 10 applies to claim 11.
Regarding claim 16, Itani and H.265 disclose all of the limitations of claim 10, as outlined above. Additionally, H.265 discloses wherein the unit of tile size is a unit of tile width, wherein the tile information further indicates a unit of tile height (Section 7.3.2.3.1, pp. 36-38, column_width_minus1 and row_height_minus1. Section 7.4.3.3.1, p. 84, “column_width_minus1[i] plus 1 specifies the width of the i-th tile column in units of coding tree blocks” and “row_height_minus1[i] plus 1 specifies the height of the i-th tile row in units of coding tree blocks”). The same motivation of claim 10 applies to claim 16.
Regarding claim 17, Itani and H.265 disclose all of the limitations of claim 16, as outlined above. Additionally, H.265 discloses wherein the tile information for the video picture further indicates (i) a number of column tiles in the video picture and (ii) a number of rows of tiles in the video picture (Section 7.3.2.3.1, pp. 36-38, num_tile_coluns_minus1 and num_tile_rows_minus1). The same motivation of claim 10 applies to claim 17.
Regarding claim 18, Itani and H.265 disclose all of the limitations of claim 17, as outlined above. Additionally, H.265 discloses wherein the tile information for the video picture further indicates (i) a width for each tile column in the video picture specified in the unit of tile width (Section 6.5.1, p. 27, equation 6-3 defines the column width with the column_width_minus1 syntax) and (ii) a height for each tile column in the video picture specified in the unit of tile height (Section 6.5.1, p. 27, equation 6-4 defines the row height with the row_height_minus1 syntax. Note, a “height for each tile column” is a number of rows). The same motivation of claim 10 applies to claim 18.
Regarding claim 19, Itani and H.265 disclose all of the limitations of claim 18, as outlined above. Additionally, H265 discloses wherein determining the upper left position in the video picture for a particular tile comprises using the unit of tile width, the tile width for each tile to the left of the particular tile, the unit of tile height, and the tile height for each tile above the particular tile (Section 6.5.1, pp. 27-28 discloses CTB raster and tile scanning and the initial addresses of scanning begin in the top-left, note every syntax is utilized. See Section 7.3.8.2, p. 50). The same motivation of claim 10 applies to claim 19.
Regarding claim 20, Itani and H.265 disclose all of the limitations of claim 10, as outlined above. Additionally, H.265 discloses wherein the tile information is stored in a picture parameter set header of a coding stream for the video picture (Section 7.3.2.3.1, pp. 36-38 describes the picture parameter set syntax including tile information, such as tile enabling flag and tile dimensions). The same motivation of claim 10 applies to claim 20.
Regarding claim 21, the limitations are the same as those in claim 10; however, written in machine-readable medium form instead of process form. Therefore, the same rationale of claim 10 applies equally as well to claim 21.
Regarding claim 22, the limitations are the same as those in claim 11; however, written in machine-readable medium form instead of process form. Therefore, the same rationale of claim 11 applies equally as well to claim 22.
Regarding claim 27, the limitations are the same as those in claim 16; however, written in machine-readable medium form instead of process form. Therefore, the same rationale of claim 16 applies equally as well to claim 27.
Regarding claim 28, the limitations are the same as those in claims 17 and 18; however, written in machine-readable medium form instead of process form. Therefore, the same rationale of claims 17 and 18 applies equally as well to claim 28.
Regarding claim 29, the limitations are the same as those in claim 19; however, written in machine-readable medium form instead of process form. Therefore, the same rationale of claim 19 applies equally as well to claim 29.

Allowable Subject Matter
Claims 12-15, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481